Oldham, O.
On the 15th day of June, 1903, the hoard of county commissioners of Loup county allowed certain claims of one J. G. Wirsig against said county. On the 25th day of June A. S. Moon, a taxpayer of the county, filed a notice with the county clerk of an appeal from the allowance of such claims, and also filed a bond in conformity with the statute, which was approved by the county clerk. On the 28th day of August a transcript of the procedings was filed in the district court for said county, and on the 4th day of April, 1904, a motion was filed in the district court to dismiss the appeal. This motion was sustained, and the appeal dismissed, and appellant Moon brings error to this court to set aside the judgment of the district court in dismissing the appeal.
Section 39, article I, chapter 18, Compiled Statutes (Ann. St. 4457), which provides for appeals by taxpayers in cases of this character, directs, among other things, that “such appeal shall be entered, tried, and determined the same as appeals from justice courts.” This section was construed by this court in Haskell v. Valley County, 41 Neb. 234, and we there held that “appeals from the decision of a county board should be entered, tried, and determined in the district court the same as appeals from justices of the peace.” As the transcript was not filed until more than 30 days from the allowance of the claims, and as appellant offered no showing to excuse his delay in procuring and having the transcript filed, and as he made no effort to file a petition in the district court within the time prescribed by section 1010a of the code, we think the *507judgment of the district court was the only one that could he properly rendered, and we recommend that such judgment be affirmed.
Ames and Letton, CC., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.